19‐1606
     Negron v. Winer

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 16th day of March, two thousand twenty.
 4
 5          PRESENT: BARRINGTON D. PARKER,
 6                           RAYMOND J. LOHIER, JR.,
 7                           STEVEN J. MENASHI,
 8                                   Circuit Judges.
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
10          CORALYS NEGRON, FRANCISCO NEGRON,
11
12                          Plaintiffs‐Appellees,
13
14                     v.                                                        No. 19‐1606
15
16          JASON WINER,
17
18                           Defendant‐Appellant.*
19          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
20


     * The Clerk of Court is directed to amend the caption as set forth above.
 1
 2         FOR DEFENDANT‐APPELLANT
 3         JASON WINER:                                 LAUREN WINER‐BECK,
 4                                                      Stratford, CT.
 5
 6         FOR PLAINTIFFS‐APPELLEES
 7         CORALYS NEGRON AND
 8         FRANCISCO NEGRON:                         DANIEL S. BLINN, Consumer
 9                                                   Law Group, LLC, Rocky Hill,
10                                                   CT.
11         Appeal from a judgment of the United States District Court for the District

12   of Connecticut (Janet C. Hall, Judge).

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

14   AND DECREED that the judgment of the District Court is AFFIRMED.

15         Jason Winer appeals from a judgment following a bench trial conducted by

16   the District Court (Hall, J.), in which Winer was found liable for breach of the

17   implied warranty of merchantability, violation of Connecticut’s Retail

18   Installment Sales Finance Act (RISFA), and violation of the Connecticut Unfair

19   Trade Practices Act (CUTPA), Conn. Gen. Stat. § 42‐110a et seq. We assume the

20   parties’ familiarity with the underlying facts and prior record of proceedings, to

21   which we refer only as necessary to explain our decision to affirm.

22         On appeal, Winer argues that the District Court erred in exercising


                                              2
     
 1   supplemental jurisdiction over the state law claims of Coralys and Francisco

 2   Negron. Winer also argues that the District Court erred in finding Winer liable

 3   under CUTPA for two primary reasons: first, the price written on the windshield

 4   of the vehicle in question was not an “advertisement,” as defined under Conn.

 5   Agencies Regs. § 42‐110b‐28(a)(3), a regulation promulgated by the Department

 6   of Consumer Protection under CUTPA; and second, Winer was not a licensed

 7   used car dealer as he claims is required to be liable under § 42‐110b‐28(b)(1).1

 8           We reject Winer’s arguments for substantially the reasons provided by the

 9   District Court in its thorough May 7, 2019 opinion.

10           We have considered Winer’s remaining arguments and conclude that they

11   are without merit. For the foregoing reasons, the judgment of the District Court

12   is AFFIRMED.

13                                           FOR THE COURT:
14                                           Catherine O=Hagan Wolfe, Clerk of Court




     1Winer has abandoned his other claims and challenges, including those relating to the
     District Court’s findings of liability for breach of the implied warranty of
     merchantability and for violation of RISFA. See Morrison v. Johnson, 429 F.3d 48, 52
     (2d Cir. 2005).

                                                3